DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Non-Final, first Office Action responsive to Applicant’s communication of 6/30/21, in which applicant filed the application.  Claims 1-20 are pending in the instant application and have been rejected below. 

Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 contains the trademark/trade name “Enterprise Command Centre”, which appears to be a product name from the company Oracle.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a way of communication? [it is unclear] and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - MPEP 2106.04 - The claim 1 recites– 
“A method for monitoring a plurality of critical assets (102a-102n) associated with a production/process management system using at least one… the method comprising: 
tracking,… operations of the plurality of critical assets (102a-102n) across production lines of the production/process management system, wherein the tracking comprises obtaining consolidated information related to the operations of the plurality of critical assets (102a-102n);
deriving in real-time,… insights corresponding to the plurality of critical assets (102a-102n) based on the consolidated information using descriptive analytics…, wherein the deriving comprises monitoring a plurality of business key performance indicators (KPIs) related to the plurality of critical assets (102a-102n) to derive a set of actionable insights to optimize the operations; and 
rendering the insights received… in a real-time consolidated view, to enable a user to take immediate actions and decisions in relation to the plurality of critical assets (102a-102n).”
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “mathematical concepts” (Mathematical relationships and calculations – claims directed to tracking operations, deriving insights based on analytics, and KPIs) and “certain methods of organizing human activity” (“managing personal behavior (following rules – here, after the insights based on the analytics and KPIs are generated, they are given to users who are recommended to perform actions in the insights). Accordingly, claim 1 is directed to an abstract idea because it receives data, analyzes it, and gives the insights to a user who can choose to take action in response to the insights/suggestions.
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional elements that are:
A method for monitoring a plurality of critical assets (102a-102n) associated with a production/process management system using at least one “edge device (104a-104n)” (MPEP 2106.05f - “apply it” – applying the abstract idea on a computer – merely uses a computer as a tool to perform an abstract idea), the method comprising: 
tracking, by the “at least one edge device (104a-104n),” operations of the plurality of critical assets (102a-102n) across production lines of the production/process management system, wherein the tracking comprises obtaining consolidated information related to the operations of the plurality of critical assets (102a-102n) (MPEP 2106.05f - “apply it” – applying the abstract idea on a computer – merely uses a computer as a tool to perform an abstract idea);
deriving in real-time, by the “at least one edge device (104a-104n),” insights corresponding to the plurality of critical assets (102a-102n) based on the consolidated information using descriptive analytics and “an AI/ML model (114),” wherein the deriving comprises monitoring a plurality of business key performance indicators (KPIs) related to the plurality of critical assets (102a-102n) to derive a set of actionable insights to optimize the operations (MPEP 2106.05f - “apply it” – applying the abstract idea on a computer – merely uses a computer as a tool to perform an abstract idea – the computer computes the insights; the “AI/machine learning” is an additional element but is viewed as “by a computer” at this time as there are no additional details; see also MPEP 2106.05h field of use); and 
rendering the insights received “from the at least one edge device (104a-104n)” in a real-time consolidated view, to enable a user to take immediate actions and decisions in relation to the plurality of critical assets (102a-102n).(MPEP 2106.05f - “apply it” – applying the abstract idea on a computer – merely uses a computer as a tool to perform an abstract idea –displaying results on an interface; also MPEP 2106.05h field of use). 
These elements of “edge device”, “assets”, AI/”machine learning”, and a computer executing instructions, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and “field of use” (MPEP 2106.05h), where information is communicated from the assets to the edge devices (e.g. computers). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  The claim is directed to an abstract idea.
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of edge devices (e.g. computers), assets (computing communicating with the edge devices), Machine learning in any way, and displaying information on a computer (last step), are “field of use” (MPEP 2106.05h) and MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The 1st limitation of: tracking, by the “at least one edge device (104a-104n),” operations of the plurality of critical assets (102a-102n) across production lines of the production/process management system, wherein the tracking comprises obtaining consolidated information related to the operations of the plurality of critical assets (102a-102n) is also a conventional computer function (See MPEP 2106.05d - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 – here we have the “edge device” a computer receiving the information from other devices (e.g. assets).
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Independent claim 12 is directed to an apparatus (comprising a processor, memory) at step 1, which is a statutory category. Claim 12 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one; step 2a, prong 2 and step 2b. The additional explicit limitations of memory and processor are similarly part of “apply the abstract idea on a computer”. This is also viewed as Field of use (2106.05h) at step 2a, prong 2 and step 2b. 
Claims 2, 13 has an additional element, where it names the sensor/system that provides data. This is “field of use” at step 2a, prong 2 and step 2B and is a computer “applying it” (MPEP 2106.05f) as there are no further details on the implementation. It is also a conventional computer function at MPEP 2106.05d Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 – here we have the “edge device” a computer receiving the information from other devices (e.g. sensor/ERP system, etc). Claim 3, 14 narrows the abstract idea with further analysis – naming what the asset and describing that it is “within a factory or manufacturing plant.” Even if viewed as an additional element, it would be just be “field of use” (MPEP 2106.05h), as it would be stating the environment of where the tracked data comes from. Claims 4, 15 recites that a critical asset is onboarded in “real time.” The specification in paragraph 19, 22 does not give further details on this process. As best understood, this is just part of “apply it” on a computer (MPEP 2106.05f) at step 2a, prong 2 and step 2B as it appears to be stating that assets are added, presumably for further tracking by the edge device. Claims 5-6, 16-17 recite additional elements of using connectors or interfaces with protocols. This is viewed as field of use (MPEP 2106.05h) at step 2a, prong 2 and step 2B. It is also viewed as conventional computer functionality (See MPEP 2106.05d - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 – here we have the usage of interfaces/protocols which is how different data systems communicate). Claims 7, 18 recite additional elements stating that the AI/Machine learning model can be for a “specific data model” and include metadata and rules. This is viewed as “apply it on a computer” as in claim 1 and also field of use MPEP 2106.05h. Just stating that there is a specific data model, metadata, and rules alone is not enough to make the claim eleigible at this time. A review of the specification reveals there do not appear to be further details on these aspects (See paragraph 28, 41). Claims 8, 19 narrows the abstract idea with further analysis – stating the name of the analysis that could be done (e.g. cycle-time, root cause). Claims 9, 20 narrows the abstract idea by stating the topic of the insight (e.g. quality); or alerts and feedback topics (e.g. KPI); or predictions are for “scheduled maintenance”. Claim 10 recites additional elements of electronic communication and then passing the data to a ticketing system [but no recited functions of such a system\. This is viewed as field of use (MPEP 2106.05h) at step 2a, prong 2 and step 2B. It is also viewed as conventional computer functionality (See MPEP 2106.05d - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 – here we have transmitting data to a ticketing system). Claim 11 recites additional elements of stating that the view [last step in claim 1] is given to “at least one manufacturing plant” or “across the globe via an Enterprise Command Centre.” This is viewed as field of use (MPEP 2106.05h) at step 2a, prong 2 and step 2B. It is also viewed as conventional computer functionality (See MPEP 2106.05d - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 – here we have transmitting data to at least one manufacturing plant or “across the globe”). 
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, 12-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sayyarrodsari ‘551 (US 2021/0096551) and Enver (US 2017/0102694).
Concerning claim 1, Sayyarrodsari ‘551 discloses:
A method for monitoring a plurality of critical assets (102a-102n) associated with a production/process management system using at least one edge device (104a-104n) (Sayyarrodsari ‘551 – see par 49 - analysis and actions that relate to real-time operation of industrial machines can be implemented on an edge device (e.g., a network infrastructure device that communicatively links the plant network to external networks or systems) and acted upon at the machine level; see par 112 – The industrial environment depicted in FIG. 12 includes AI analytic systems that execute at various levels of the enterprise, including a local gateway analytics component 310 that is integrated with the smart gateway platform 302 itself, an edge-level analytic system 1210 that executes on an edge device 1206 (e.g., a network infrastructure device or other type of device that links the plant network to the cloud, the Internet, or another network), and a cloud-based AI analytics system 1204 that executes on a cloud platform.), the method comprising: 
tracking, by the at least one edge device (104a-104n), operations of the plurality of critical assets (102a-102n) (Sayyarrodsari – see FIG. 1, par 39 - HMIs 114 may communicate with one or more of the industrial controllers 118 over a plant network 116, and exchange data with the industrial controllers to facilitate visualization of information relating to the controlled industrial processes on one or more pre-developed operator interface screens.) across production lines of the production/process management system (Sayyarrodsari see par 78 - The value contained in a State data tag 802 can represent a current state of an industrial asset or device (e.g., a machine, a production line, a motor drive, etc.). The state data contained in a State data tag 802 can represent one of a set of predefined states representative of a current state or status of the associated industrial asset or device. see par 86 - Any raw data 708 that is not already pre-modeled and contextualized at the device level (e.g. by smart tag metadata) is transformed by the data modeling component 308 into smart data before being fed to AI analytics as structured and contextualized data 704. This creates a common representation of all the disparate data. In an example scenario, overall equipment effectiveness (OEE) data from machines of a production line may be in different formats, depending on the vendor, model, and/or age of the industrial devices from which the data is collected.), wherein the tracking comprises obtaining consolidated information related to the operations of the plurality of critical assets (102a-102n) (Sayyarrodsari – see par 41 - Reporting systems 106 can collect operational data from industrial devices on the plant floor and generate daily or shift reports that summarize operational statistics of the controlled industrial assets.);
deriving in real-time, by the at least one edge device (104a-104n), insights corresponding to the plurality of critical assets (102a-102n) based on the consolidated information using … and an AI/ML model (114) (Sayyarrodsari ‘551 – see par 89 - The type of analytic problem can be based on the selected business objective associated with the model 702 (e.g., determine reasons why product quality is falling outside acceptable tolerances, improve product output, minimize energy consumption, etc.). Encapsulating these problem statements in the structure of the smart data 902 can convey to AI analytic systems the nature of data analysis to be carried out on the data 704 on order to generate insights into the selected business objective.).
Sayyarrodsari discloses feed selected sets of structured industrial data to analytic systems (e.g. industrial AI systems) (see par 47) and AI, machine learning systems with data topics (See par 143). However, Sayyarrodsari does not explicitly disclose “descriptive analytics.”
Enver discloses the limitations:
deriving in real-time, by the at least one edge device (104a-104n), insights corresponding to the plurality of critical assets (102a-102n) based on the consolidated information using “descriptive analytics” (Enver see par 113 - Generally, performance monitoring and analytics of industrial control systems includes gathering data generated by the subject control system (e.g., in real-time while the system is operating control one or processes), and performing one or more analytical functions, and in some cases to determine actions that may be taken to improve the performance. Data analytics for industrial process control systems may be thought of in three general categories: descriptive analytics, predictive analytics, and prescriptive analytics. par 114 - Descriptive analytics allow a user to discover what happened within a process control system or plant, when it happened, how often it happened, and what problem(s) resulted from what happened. Typically, descriptive analytics are performed on data gleaned from monitoring the process system or plant (e.g., a posteriori), and may utilize techniques such as basic calculations, scaling, and standard statistics.)
Sayyarrodsari and Enver disclose:
wherein the deriving comprises monitoring a plurality of business key performance indicators (KPIs) related to the plurality of critical assets (102a-102n) to derive a set of actionable insights to optimize the operations (Sayyarrodsari – see par 89 - AI fields 904 can also define the type or class of analytic problem to be solved relative to the key variable (e.g., modeling, clustering, optimization, minimization, anomaly detection, OEE calculation, etc.). Encapsulating these problem statements in the structure of the smart data 902 can convey to AI analytic systems the nature of data analysis to be carried out on the data 704 on order to generate insights into the selected business objective (e.g. improve product output). see par 101 - Pre-defined device-level templates 424 can also be associated with specific devices or industrial assets (e.g., drives, boilers, etc.), and can define clusters of smart tags 422 associated with the corresponding device 402. These templates 424 can also define calculations for deriving meaningful statistics for the device 402 (e.g., KPIs), as well as recommended mashups, augmented reality overlays, or other types of visualizations suitable for presenting data associated with the device 402. These various templates 424 can build domain expertise into the organization structure of the device data itself.).
rendering the insights received from the at least one edge device (104a-104n) in a real-time consolidated view, to enable a user to take immediate actions and decisions in relation to the plurality of critical assets (102a-102n) (Sayyarrodi see par 115 - Operational insights obtained by device-level and system-level analytics, when implemented in controllers and industrial computers, enable real-time control actions intended to move system performance toward the business objective associated with model 702. In general, real-time analytics result from processing real-time data in the OT environment. At the enterprise level, selected contextualized or smart data from the OT environment can be analyzed and combined with data from other parts of the industrial enterprise to develop data presentations (e.g., dashboards or other visual presentations) that deliver actionable insights to a user via a client device.).
Both Sayyarrodsari and Enver are analogous art as they are directed to analyzing performance in industrial/manufacturing settings (See Sayyarrodsari par 42; Enver par 85). Sayyarrodsari discloses feed selected sets of structured industrial data to analytic systems (e.g. industrial AI systems) (see par 47) and AI, machine learning systems with data topics (See par 143). Enver improves upon Sayyarrodsari by explicitly disclosing “descriptive analytics” (See Enver par 113-114) for monitoring an industrial process system. One of ordinary skill in the art would be motivated to further include “descriptive analytics” to efficiently improve upon the AI/machine learning used to generate insights for industrial devices from Sayyarrodsari (See abstract, par 89). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of identifying using Artificial intelligence and analytics in industry to extract insights in Sayyarrodsari (See par 42) to further explicitly utilize descriptive analytics as disclosed in Enver, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning independent claim 12, Sayyarrodsari and Enver disclose:
A system (100) for monitoring a plurality of critical assets (102a-102n) associated with a production/process management system using at least one edge device (104a-104n), the system (100) (Sayyarrodsari ‘551 – see par 49 - analysis and actions that relate to real-time operation of industrial machines can be implemented on an edge device (e.g., a network infrastructure device that communicatively links the plant network to external networks or systems) and acted upon at the machine level; see par 112 – The industrial environment depicted in FIG. 12 includes AI analytic systems that execute at various levels of the enterprise, including a local gateway analytics component 310 that is integrated with the smart gateway platform 302 itself, an edge-level analytic system 1210 that executes on an edge device 1206 (e.g., a network infrastructure device or other type of device that links the plant network to the cloud, the Internet, or another network), and a cloud-based AI analytics system 1204 that executes on a cloud platform) comprising: 
a memory (Sayyarrodsari – see FIG. 20, par 173 – FIG. 20, the example environment 2000 for implementing various embodiments of the aspects described herein includes a computer 2002; computer 2002 includes memory 2006, 2012, 2010)); 
a processor communicatively coupled to the memory, wherein the processor is configured to (Sayyarrodsari – see par 176 - any such storage media can contain computer-executable instructions for performing the methods described herein.): 
The remaining limitations are similar to claim 1. Claim 12 is rejected over Sayyarrodsari and Enver for the same reasons as claim 1.
It would have been obvious to combine Sayyarrodsari and Enver for the same reasons as discussed with regards to claim 1.

Concerning claim 2, Sayyarrodsari discloses:
The method as claimed in claim 1, wherein the production/process management system is one of a manufacturing/production plant (Sayyarod see par 153 -  For example, an analytic system 1102 that seeks to optimize product quality of a given manufacturing line can submit subscription data 1804 to the broker system 1602 requesting to subscribe to a subset of available data streams having the Quality topic label.), an Enterprise Resource Planning (ERP) system, a Manufacturing Execution System (MES) (Sayyarod see par 41 - higher level analytic and reporting systems may operate at the higher enterprise level of the industrial environment in the information technology (IT) domain; e.g., on an office network 108 or on a cloud platform 122. Such higher level systems can include, for example, enterprise resource planning (ERP) systems 104 that integrate and collectively manage high-level business operations. Manufacturing Execution Systems (MES) 102 can monitor and manage control operations on the control level given higher-level business considerations.  see par 124 - device-level templates 424 or other device-level models on the industrial devices 402 can be discovered by higher-level systems (e.g., analytic systems 1210, 1204, or 1302, ERP systems, maintenance systems, etc.) and integrated into high-level analytic models), Programmable Logic Controller (PLC)/controller system (Sayyarod see par 163-164 - Similarly, the term PLC or automation controller as used herein can include functionality that can be shared across multiple components, systems, and/or networks. As an example, one or more PLCs or automation controllers can communicate and cooperate with various network devices across the network.)   and external sensors for any additional information required from the machine (Sayyarod see par 37 - Example input devices can include telemetry devices (e.g., temperature sensors, flow meters, level sensors, pressure sensors, etc.) 
Claim 13 is similar to claim 2 and is rejected for the same reasons.

Concerning claim 3, Sayyarrodsari discloses:
The method as claimed in claim 1, wherein a critical asset is at least one of a machine, an application, a component, and a service across a production line within a factory or manufacturing plant (Sayyarrodsari – see par 86 - In an example scenario, overall equipment effectiveness (OEE) data from machines of a production line may be in different formats, depending on the vendor, model, and/or age of the industrial devices from which the data is collected. See par 110 - For example, if analytic system 1102 determines that reducing a speed setpoint of a motor drive will reduce downtime instances of a particular production line, thereby achieving the business objective of improving production output, system 1102 may direct a control output 1110 to the selected motor drive that alters the speed setpoint accordingly).
Claim 14 is similar to claim 3 and is rejected for the same reasons.

Concerning claim 5, Sayyarrodsari discloses a device interface components for exchanging information between the platform 302 and sources of industrial data (See par 52) and using various network protocols, and middleware “which wrap the device data in an industry standard wrapper (e.g. OLE for Process Control (OPC) or another middleware protocol)” (See par 85) and an “augmentation step can also include normalization of the data items to a common format in preparation for collective AI analysis” (See par 136).
However, Sayyarrodsari does not explicitly disclose “built-in interfaces/connectors” or plug-in interfaces, nor the examples in claim 6.
Enver discloses:
The method as claimed in claim 1, wherein the tracking comprises utilizing at least one of built-in interfaces/connectors and plug-in interfaces for various custom protocols, to integrate the production/process management system with the at least one edge device (104a-104n) (Examiner notes, claim 6 depends from claim 5 and states that MQTT is one of the connectors or interfaces
Enver see par 106 -  Analytics data is streamed between distributed data engines or nodes of the network 112, e.g., by using an analytic streaming service, a streaming and/or queuing protocol, and/or by using a messaging broker or system 115 that supports streaming, such as a custom streaming source, Flume, HDFS, ZeroMQ, Kafka, Microsoft Message Bus, MQTT).
It would have been obvious to combine Sayyarrodsari and Enver for the same reasons as discussed with regards to claim 1. Sayyarrodsari discloses a device interface components for exchanging information between the platform 302 and sources of industrial data (See par 52) and using various network protocols, and middleware “which wrap the device data in an industry standard wrapper (e.g. OLE for Process Control (OPC) or another middleware protocol)” (See par 85) and an “augmentation step can also include normalization of the data items to a common format in preparation for collective AI analysis” (See par 136). Enver discloses upon the interface, protocols, middleware, and normalization from Sayyarrodsari to further utilize MQTT for communicating data (See Enver par 106). One of ordinary skill in the art would be motivated to further include MQTT to efficiently improve upon the protocols, interfaces, and middleware from Sayyarrodsari. 
Claim 16 is similar to claim 5 and is rejected for the same reasons.

Concerning claim 6, Sayyarrodsari and Enver discloses:
The method as claimed in claim 5, wherein the built-in interfaces/connectors and plug-in interfaces comprise at least one of Message Queuing Telemetry Transport (MQTT) interfaces, Open Platform Communications (OPC) interfaces and serial interface RS232 and RS485 (Enver see par 106 -  Analytics data is streamed between distributed data engines or nodes of the network 112, e.g., by using an analytic streaming service, a streaming and/or queuing protocol, and/or by using a messaging broker or system 115 that supports streaming, such as a custom streaming source, Flume, HDFS, ZeroMQ, Kafka, Microsoft Message Bus, MQTT).
It would have been obvious to combine Sayyarrodsari and Enver for the same reasons as discussed with regards to claim 5.
Claim 17 is similar to claim 6 and is rejected for the same reasons.

Concerning claim 7, Sayyarrodsari discloses:
The method as claimed in claim 1, wherein the AI/ML model (114) is one of a domain specific data model and a plug-in work process model (Sayyordi – see par 69 - For a given operational problem relating to a certain machine that carries out a common industrial application, domain experts may have knowledge of which sensory inputs should be examined in order to determine a root cause of non-optimal machine performance. This collective knowledge can be encoded by the model templates 502 and used to apply useful constraints on subsequent AI analysis (or traditional analytics) in connection with evaluating the desired business objective. see par 88 - If model 702 defines a mathematical relationship between the key variable and the other relevant variables (based on domain expertise encoded in the model 702), this mathematical relationship can also be included in one or more of the AI fields 904 (e.g., as a mathematical function defining the relationship between flow output of a pump, power consumed by the pump, and water pressure).), wherein a configuration of the AI/ML model (114) is metadata driven (Sayyarrodsarii see par 87 - he metadata added to the collected smart and raw data by the data modeling component 308 can include AI metadata that guides subsequent AI or machine learning analysis of the data 704.) and based on pre-configured rules (Sayyordi – see par 77 - The metadata values for each smart tag can customize analytics, management, and presentation of the associated smart data value in accordance with the particular industrial asset or industrial application with which the smart tag 422 is associated. see par 104 - the industrial device's smart tag configuration component 408 can also allow users to further augment selected smart tags 422 with custom metadata (e.g., via user interface component 414) defining customer-specific correlations between data points, allowing end users to augment smart tags 422 with their own opinions or knowledge regarding which data items are most relevant to a desired business outcome).
Claim 18 is similar to claim 7 and is rejected for the same reasons.

Concerning claim 8, Sayyarrodsari discloses:
The method as claimed in claim 1, wherein a business KPI comprises at least one of a cycle-time, Overall Equipment Effectiveness (OEE), Up-time, First-Yield Pass (FYP), and Root Cause Analysis (RCA) (Sayyarrod ‘456 –see par 69 - For a given operational problem relating to a certain machine that carries out a common industrial application, domain experts may have knowledge of which sensory inputs should be examined in order to determine a root cause of non-optimal machine performance. par 80 - an overall equipment effectiveness (OEE), or other such metric.).
Claim 19 is similar to claim 8 and is rejected for the same reasons.

Concerning claim 9, Sayyarrodsari discloses:
The method as claimed in claim 1, wherein the insights comprise at least one of insights related to production, maintenance, quality and supply-chain, alerts and feedback in case of deviations in at least one business KPI of the plurality of business KPIs, and predictions for scheduled maintenance (Sayyarrodsari – see par 89 – determine why product quality falling outside tolerances, then generate insights;  see par 100 - For example, application-specific templates 424 may identify a subset of available data relevant to energy, overall equipment effectiveness (OEE), etc., and define a pre-organization of this data—terms of relationships and correlations between data items—that can quickly lead external analytic systems to relevant insights in those areas. The reusable templates 424 can identify meaningful data based on role, function, or business value (e.g., predictive maintenance), and the subset of smart tags 422 that feed into a desired function. The resulting data models at the device levels can be replicated and translated at higher levels with less manual coding or preparation; see par 109 – AI analytic 1102 determines downtime of production line; AI analytic system 1102 may determine, based on further AI analytics, one or more possible countermeasures for reducing the total accumulated downtime of Line 5 (e.g., reducing an operating speed, increasing a frequency of maintenance performed on Line 5, modifying an operating sequence, etc.). The discovered root cause and associated recommended countermeasures can be presented to the user via visualization presentations 1104.).
Claim 20 is similar to claim 9 and is rejected for the same reasons.

Claims 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sayyarrodsari ‘551 (US 2021/0096551) and Enver (US 2017/0102694), as applied to claims 1-3, 5-9, 12-14, and 16-20 above, and further in view of Mukkamala (US 2017/0192414).
Concerning claim 4, Sayyarrodsari discloses a tag database that stores data tag definitions and a user can define various data types (See par 145, FIG. 17) and allows selection and configuration of  model device and could select objectives specific or unique to the selected machine (See par 66-67). Enver discloses selecting data from one or more sources (See par 189). However, Sayyarrodsari and Enver do not explicitly disclose the limitations.
Mukkamala discloses the limitations:
The method as claimed in claim 3 further comprises onboarding a critical asset in real-time to the production/process management system (Mukkamala See par 86 - The device provisioning module can be configured to identify (e.g., automatically upon connection) a new or changed industrial asset among multiple available industrial machines 200. The device provisioning module can optionally communicate information about the new or changed asset to the IIoT cloud 106, such as to register the asset or to receive configuration information for the asset  see par 138 - The asset services 821 can provide tools to create, store, or query asset models, properties, and the relationships between assets and other modeled elements.). 
Sayyarrodsari, Enver, and Mukkamala are analogous art as they are directed to analyzing performance in industrial/manufacturing settings (See Sayyarrodsari par 42; Enver par 85; Mukkamala abstract, par 30). Sayyarrodsari discloses a tag database that stores data tag definitions and a user can define various data types (See par 145, FIG. 17) and allows selection and configuration of  model device and could select objectives specific or unique to the selected machine (See par 66-67). Enver discloses selecting data from one or more sources (See par 189). Mukkamala improves upon Sayyarrodsari and Enver by explicitly disclosing creating models along with registering assets (See Mukkamala par 86, 138) for an industrial process system. One of ordinary skill in the art would be motivated to further include creating asset models along with relationships between assets and register assets to efficiently improve upon the selection for data and models for industrial devices from Sayyarrodsari and Enver. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of identifying using Artificial intelligence and analytics in industry to extract insights in Sayyarrodsari (See par 42) to further explicitly utilize descriptive analytics as disclosed in Enver and further register devices and create relationships between assets as disclosed in Mukkamala, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.
Claim 15 recites similar limitation as claim 4 and is rejected for the same reasons.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sayyarrodsari ‘551 (US 2021/0096551) and Enver (US 2017/0102694), as applied to claims 1-3, 5-9, 12-14, and 16-20 above, and further in view of Andrassy (US 2020/0034689).
Concerning claim 10, Sayyarrodsari discloses the AI gleans insights and generates recommendations for business objectives (See par 106) and giving notifications to client devices informing of a predicted downtime event (See par 109, 112). Enver discloses that plant engineers, operators, and maintenance personnel can better operate and maintain process plants for producing better products based on the analytic services (See par 349), so that preventative/mitigating actions can be taken by engineers or process operators (See par 401). However, Sayyarrodsari and Enver do not explicitly disclose a “ticketing” system for the feedback.
Andrassy discloses the limitations:
The method as claimed in claim 9, wherein the alerts and feedback are provided via at least one of an electronic communication and integration with a ticketing system (236) (Andrassy see par 31 - As can be seen in the schematic diagram of FIG. 1, the ticketing system 1 according to an aspect of the present invention is adapted to receive at least one query Q to generate a corresponding recommendation REC for the received query Q. The ticketing system 1 as illustrated in FIG. 1 can form part of an industrial system comprising several industrial assets or machines such as turbines.  see par 39 - In one embodiment, the query Q can also be generated by a controller of a machine in response to a monitored state of the machine and supplied to the ticketing system 1 via a logical data network. see par 44 - For instance, the recommendation REC can comprise control data CTRL to switch off automatically a subsystem or component of the machine M. The solution text can be output via a display to a user or a technician and can include a recommendation for the user how to handle the reported issue and may optionally also inform him of any automatic action performed by the ticketing system 1 in response to the received query Q.).
Sayyarrodsari, Enver, and Andrassy are analogous art as they are directed to analyzing performance in industrial/manufacturing settings (See Sayyarrodsari par 42; Enver par 85; Andrassy par 31). Sayyarrodsari discloses the AI gleans insights and generates recommendations for business objectives (See par 106) and giving notifications to client devices informing of a predicted downtime event (See par 109, 112). Enver discloses that plant engineers, operators, and maintenance personnel can better operate and maintain process plants for producing better products based on the analytic services (See par 349), so that preventative/mitigating actions can be taken by engineers or process operators (See par 401). Andrassy improves upon Sayyarrodsari and Enver by explicitly disclosing using a ticketing system with the feedback/recommendations. One of ordinary skill in the art would be motivated to further include using a ticketing system with the recommendations to efficiently improve upon the insights and recommendations distributed to users/personnel/operators from Sayyarrodsari and Enver. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of identifying using Artificial intelligence and analytics in industry to extract insights in Sayyarrodsari (See par 42) to further explicitly utilize descriptive analytics as disclosed in Enver and further use a ticketing system for communicating recommendations regarding status of machines as disclosed in Andrassy, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sayyarrodsari ‘551 (US 2021/0096551) and Enver (US 2017/0102694), as applied to claims 1-3, 5-9, 12-14, and 16-20 above, and further in view of Procyk (US 2013/0226318).
Concerning claim 11, Sayyarrodsari discloses:
The method as claimed in claim 1, wherein the consolidated view is rendered across at least one manufacturing plant in the production/process management system (Sayyarrodsari – see par 41 - Reporting systems 106 can collect operational data from industrial devices on the plant floor and generate daily or shift reports that summarize operational statistics of the controlled industrial assets; See par 56 - User interface component 314 can also deliver analytic results to the client device, including notifications of predicted asset performance issues, recommendations for achieving the specified business objective, or other such analytic outputs. See par 114, FIG. 12 -  Other higher level (enterprise level) analytics may be best suited for execution in the IT domain; e.g. by enterprise-level analytic systems 1302 or cloud-based analytics systems 1204. Analytics in the IT or cloud domain typically produce higher-level insights for visualization on client devices using dashboards or other visual presentations. ).
Regarding alternative limitation “or across the globe via an Enterprise Command Centre”, there is a 112b rejection pending where it is unclear what functionality is being recited. Nonetheless, Sayyarrodsari does disclose remote computers 2048 could be used in a networked environment (See par 182). Enver discloses that data analytics network can be remotely located at an “enterprise data center” (See par 107).  
As best understood in light of the 112b rejection, Procyk discloses the alternative:
“or across the globe via an Enterprise Command Centre” (Procyk – See par 17 – process transformation and transitioning (PTI) may provide features to manage performance of actors implementing the process optimized for global deployment, e.g. 104 (See FIG. 1A); PTT may track KPIs associated with performance attributes, including equipment/personnel usage, quality control metrics associated with process output; See par 15 – Appendix A shows exemplary process templates suitable for use in embodiments of PTT; Appendix A starts on page 19, see page 21 listing various “Command Center” modules for Production & Service; see e.g. page 22 – Command Center CIM 1.3.6 Business process improvement; CIM 1.4.6 Generate Insight analysis).
Sayyarrodsari, Enver, and Procyk are analogous art as they are directed to analyzing performance in industrial/manufacturing settings (See Sayyarrodsari par 42; Enver par 85; Procyk Abstract). Sayyarrodsari discloses summarizing plant statistics (See par 41) and providing visualizations on dashboards to client devices (See par 56, 114). Enver discloses that data analytics network can be remotely located at an “enterprise data center” (See par 107). Procyk improves upon Sayyarrodsari and Enver by explicitly disclosing the implementation of “Command Center”, with insight analysis for production (See par 15, 17; page 21, 22). One of ordinary skill in the art would be motivated to further include using a Command Center to efficiently improve upon the communications to client devices in Sayyarrodsari and the “enterprise data center” for communicating data analytics in Enver. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of identifying using Artificial intelligence and analytics in industry to extract insights in Sayyarrodsari (See par 42) to further explicitly utilize descriptive analytics as disclosed in Enver and further use “Command Center” module for insights and production as disclosed in Procyk, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu, “Development of MES-based Real Time Statistical Process Quality Monitoring System,” 2008, IEEE International Symposium on Knowledge Acquisition and Modeling Workshop, pages 7-10 — discloses analyzing and monitoring data from manufacturing environments (See abstract) and helping operators of manufacturing process to help detect out-of-control situations and suggest possible causes and remedial actions (See page 9, 2" column, 1st paragraph))
Khuti (US 2020/0067789) – discloses learning of errors and other conditions at industrial plants and providing anticipatory intelligence (See abstract)
Stenning (US 2019/0108747) – discloses providing prescriptive analytics in industrial process (See abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619